Citation Nr: 1436768	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased disability ratings for degenerative, herniated nucleus pulposus, of the lumbar spine, initially rated as 10 percent disabling prior to December 23, 2011, and rated as 20 percent disabling since.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1986 to September 2007, including service in Iraq.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in Houston, Texas.

The Veteran testified at a hearing before the Board in July 2011.  He also testified at a hearing before a RO Decision Review Officer in July 2009.  Transcripts of these hearings are of record.

In February 2014, the Board remanded the appeal for further development, to include a new VA examination.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2014 remand, the Board directed the AOJ to afford the Veteran a VA orthopedic examination to assess the severity of his lumbar spine disability.  Among other things, the Board specified that the examiner should comment on whether and to what extent there was limitation of motion due to pain on use, including during flare-ups; weakened movement; excess fatigability; and/or incoordination.  The examiner was also directed to give an opinion as to whether pain could or has at any point during the appellate period (since October 2007) significantly limited functional ability, including limitation of motion, during flare-ups or when the lumbosacral spine is or has been used repeatedly over a period of time.

The Veteran was provided the requested examination in April 2014; however, the examiner failed to substantially comply with the Board's remand directives.  As an initial matter, the examination report contains numerous inconsistencies.  For example, the Veteran reported having frequent painful flare-ups, which "can be unbearable," restrict his range of motion, and interfere with his sleep.  The examiner, however, marked "No" in response to the question of whether the Veteran reported that flare-ups impacted the function of his back.  Similarly, the examiner marked "Yes" in response to the question of whether the Veteran's back disability impacted his ability to work, but then wrote in the comments section to that question that the disability had "no impact" on his ability to work.

With regard to the reported flare-ups, the examiner did not provide any justification for disregarding the Veteran's statements, but appeared to discount them simply because they were provided without supporting evidence.

With regard to range of motion, the examination report clearly reflected limitation on all measures.  The reason for the observed limitations, however, is unclear, as the examiner marked "no objective evidence of painful motion" after each measurement, but provided no other explanation for the limitations.
 
The Board finds the April 2014 examination to be inadequate.  The examiner failed to sufficiently answer the questions posed by the Board, did not adequately address the medical evidence of record, provided inconsistent responses, and disregarded the Veteran's lay statements without justification.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Because the VA examination failed to comply with the February 2014 remand directives, the Board remands the Veteran's appeal for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to assess the severity of his lumbar spine disability.  The examiner should be a physician who has not previously examined the Veteran.  

The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The examiner should elicit a detailed medical history from the Veteran, conduct a physical examination, and ensure that all tests and consultations deemed necessary are conducted.

In light of the examination results, the examiner should ascertain the severity of the Veteran's lumbar spine disability.  In so doing, the examiner should indicate whether the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should also indicate whether the Veteran's disability picture exhibits other factors, such as symptoms other than limited motion or pain.  All functional loss due to the Veteran's lumbar spine disability should be equated to a level of restricted motion, set forth in degrees of limited motion.

The examiner is reminded that the Veteran is competent to report his symptoms and medical history, and such statements must be considered in assessing the severity of the Veteran's disability.  If the examiner does not find the Veteran's statements to be credible, then the reasons for such a finding must be expressly stated in the report.

2.  Then, following any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

